Citation Nr: 1129245	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-32 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, to include as secondary to pain medication.

2.  Entitlement to service connection for memory loss, to include as secondary to seizure disorder.

3.  Entitlement to service connection for a left shoulder disorder, claimed as dislocation, to include as due to fall during a seizure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1997 to March 2003.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case is currently under the jurisdiction of the RO in Montgomery, Alabama.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011.  A transcript of that hearing is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Additional development is required in this case.  The Veteran is seeking service connection for a seizure disorder, which he contends is caused by pain medication prescribed to treat his service-connected gastric disorders.  He also seeks service connection for memory loss that he asserts is caused by the seizure disorder and for a left shoulder injury which arose from a fall during a seizure.  An outpatient treatment note dated in March 2007 indicates that the Veteran had stopped taking one of his pain medications after suffering a seizure in September 2006.  

The Veteran failed to report for an October 2007 VA examination of his claimed disabilities.  In his December 2007 notice of disagreement, he reported that he was unable to attend the examination because of injury and that he had called to reschedule the appointment.  He requested that another examination be scheduled, and he repeated this request in his September 2008 Substantive Appeal.  

The evidence suggests that the Veteran's claimed disabilities may be associated with the treatment of his service-connected disabilities.  In order to afford him every consideration, a VA examination is required to determine the nature and likely etiology of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA medical examination.  The examiner should review the claims folder and note such review in the examination report.  The examiner should conduct a thorough examination, including any indicated tests, and provide a diagnosis for any pathology found.  Based on the examination and review of the record, the examiner should answer the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that the claimed seizure disorder is etiologically related to service or to pain medications?

b. Is it at least as likely as not that the claimed memory loss is etiologically related to service, to a seizure disorder, or to pain medications?

c. Is it at least as likely as not that the claimed left shoulder disorder is etiologically related to service or to a fall resulting from a seizure?

The Veteran's subjective history should be taken into consideration; if the examiner discounts the Veteran's reports, he or she should provide a rationale for doing so.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issues on appeal.  If any claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on these matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


